993 F.2d 1552
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Willie James WILLIAMS, Plaintiff-Appellant,v.Robert WILLIAMS, Defendant-Appellee.
No. 93-3033.
United States Court of Appeals, Tenth Circuit.
May 6, 1993.

Before TACHA, BALDOCK and KELLY, Circuit Judges.*
ORDER AND JUDGMENT**
PAUL KELLY, Jr., Circuit Judge.


1
Plaintiff-appellant Willie Williams, appearing pro se, appeals the district court's dismissal of his civil rights action brought pursuant to 42 U.S.C. § 1983.***  Mr. Williams, an inmate at the Lansing Correctional Facility, alleges that his wages for work in the Food Service area were improperly calculated.   Our jurisdiction arises under 28 U.S.C. § 1291 and we affirm.


2
We agree with the district court that Mr. Williams' claim fails to rise to the level of a constitutional violation.   See Wendt v. Lynaugh, 841 F.2d 619 (5th Cir.1988).   As such, it is not actionable under § 1983 and dismissal under 28 U.S.C. § 1915(d) was appropriate.


3
AFFIRMED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3


***
 Mr. Williams also moves for leave to proceed in forma pauperis on appeal and for a certificate of probable cause.   For purposes of this appeal, we grant the former, but deny a certificate of probable cause, as it is unnecessary for a § 1983 action